DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the application.

Claim Objections
Claim 8 recites “[A] convolution calculation device applied to an electronic apparatus, the electronic apparatus comprising a neural network processor and a memory and one or more computerized program units stored in the memory, the one or more computerized program units comprising instructions performed by the processor of the electronic apparatus”. It seems the recited elements, such as the neural network processor and the memory and computerized program units stored therein, are associated with the electronic apparatus. The recited convolution calculation device seems has no parts or elements. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Cao, Q., et al., “Convolution calculation method and related equipment”, English translation of Chinese patent publication CN110580522A, published 12/17/2019, hereafter Cao), in view of Teran Matus et al. (US Publication 2021/0279603 A1, hereafter Teran Matus). 
As per claim 1, Cao teaches the invention substantially as claimed including a convolution calculation method based on a convolution neural network, comprising:
obtaining an input matrix of a network layer A, wherein the network layer A is one of a plurality of network layers comprised in a convolutional neural network model (FIG. 2A #201; Details page 6 lines 43-50), and the input matrix of the network layer A is obtained based on a target type image (Details page 6 lines 49-50; page 7 line 46);
obtaining a target convolution kernel and a target convolution step length corresponding to the network layer A, different network layers corresponding to different convolution step lengths (FIG. 2A #202; Details page 7 lines 2-17); and
performing convolution calculation on the input matrix of the network layer A and the target convolution kernel according to the target convolution step length, to obtain an output matrix of the network layer A, wherein the target convolution step length is configured to screen a plurality of rows of input data required by the convolution calculation from the input matrix of the network layer A, and the output matrix of the network layer A is configured to represent a plurality of features comprised in the target type image (FIG. 2A #203-204; Details page 7 lines 19-24 for determining M processing element groups; Details page 11 line 42-page 12 line 4 for performing convolution calculation on the input matrix of the network layer A to obtain an output matrix of the network layer A; Details page 16 lines 11-29 and FIG. 2F describing details of convolution calculation, i.e., screening input matrix using a kernel matrix. The output matrix includes the features extracted from the input matrix).
Cao further mentions two types of target images, i.e., face data and license plate data (Details page 6 lines 49-50), but does not teach the rest limitations.
Teran Matus teaches a method (Abstract) and corresponding system (FIG. 1 and 5-6) for providing multiple datasets as input to a plurality of data reduction models to generate digest data. The system may use a variety of machine learning strategies based on the data type of data that are being analyzed. The system may, based on execution of one or more trained models, analyze the data to identify data related to common events, identify the type or severity of an event, and recommend one or more response actions for an event. The system may also optionally identify people or objects, including but not limited to people or objects involved directly or indirectly in a crime or relevant event (para. [0020]). That is to say, depending on data type of data that are being analyzed, respective data reduction models are generated and respective operations corresponding to the data type are performed. For example, a face recognition model 114 (FIG. 1) can compare faces detected in the video with database faces to find a match. For another example, a license plate reader model generates license plate numbers based on license plates detected in images or video (para. [0054]). Teran Matus further teaches the data reduction models include machine learning models, such as convolutional neural networks (para. [0042]), that are trained to generate digest data based on the datasets 304. In this context, digest data refers to information that summarizes or represents at least a portion of one of the datasets 304. For example, digest data can include keywords derived from natural language text or audio data; descriptors or identifiers of features detected in image data, video data, audio data, or sensor data; or other summarizing information (FIG. 3; para. [0053]).
Taking the combined teachings of Cao and Teran Matus as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider processing target type images according to image type and corresponding operations in order to accurately extract respective information associated with the target type images.

As per claim 2, dependent upon claim 1, Cao in view of Teran Matus teaches the target type image is a face image, the plurality of features comprised in the target type image is a plurality of face features (Teran Matus para. [0054]), and the step of performing the target preset operation according to the output matrix of the network layer A, comprises:
determining whether a face feature set formed by the plurality of face features matches with a face feature library (para. [0045]; FIG. 1 #108, #116, #118);
if the face feature set formed by the plurality of face features matches with a target face feature set, determining target character information corresponding to the target face feature set comprised in the face feature library, according to a mapping relationship between a pre-stored face feature set and character information; and
performing an output operation on the target character information (para. [0045]; para. [0054]: “e.g., a name and/or other data, such as a prior criminal history”).

As per claim 4, dependent upon claim 2, Cao in view of Teran Matus teaches that the step of obtaining the target convolution kernel and the target convolution step length corresponding to the network layer A, comprises:
obtaining the target convolution kernel corresponding to the network layer A, according to a mapping relationship between network layers and convolution kernels; and
obtaining the target convolution step length corresponding to the network layer A, according to a mapping relationship between the network layers and the convolution step lengths (Cao: Details page 7 lines 6-17).

As per claim 5, dependent upon claim 4, Cao in view of Teran Matus teaches the target convolution step length is S1xS2, a size of the input matrix of the network layer A is R1xR2, a size of the target convolution kernel is FxF (Cao claim 2), and the step of performing convolution calculation on the input matrix of the network layer A and the target convolution kernel according to the target convolution step length, to obtain the output matrix of the network layer A, comprises:
when both S1 and S2 are 1, obtaining input data from an i-th row to a (it+F-1)-th row of the input matrix of the network layer A, wherein i is any one of 1 to (R1-F+1);
performing convolution calculation on the input data from the i-th row to the (i+F-1)-th row and the target convolution kernel to obtain the 1-th row of output data of the output matrix of the network layer A; and
obtaining the output matrix of the network layer A, according to (R1-F+1) rows of output data, the (R1-F+1) rows of output data comprising the i-th row of output data (Cao claim 5).

Claim 8, an independent device claim, is rejected as applied to method claim 1 above. 

Claim 9, an independent processor claim, is rejected as applied to method claim 1 above. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Cao, Q., et al., “Convolution calculation method and related equipment”, English translation of Chinese patent publication CN110580522A, published 12/17/2019, hereafter Cao), in view of Teran Matus et al. (US Publication 2021/0279603 A1, hereafter Teran Matus), as applied above to claim 1, and further in view of Chu et al. (US Publication 2018/0152361 A1, hereafter Chu).
As per claim 2, dependent upon claim 1, Cao in view of Teran Matus teaches that the target type image is a license plate image, and  a plurality of features comprised in the target type image is a target license plate number (Teran Matus para. [0054]).
Cao in view of Teran Matus does not teach the rest limitations.
 Chu discloses a method for video analytics processing (Abstract). For example, video analytics processing for license plate recognition may include a license plate detection task to detect an object in a video frame that is consistent with a license plate, an optical character recognition (OCR) task to determine a license plate number of a license plate detected by the license plate detection task, and a comparison task to compare the license plate number determined from the OCR task with a reference library to recognize the license plate number and provide a pointer to a database containing registration details (e.g., vehicle owner, make, model, year, registration status, etc.) associated with the license plate number. Chu further discloses outputting results of the various tasks (para. [0024]).
Taking the combined teachings of Cao, Teran Matus and Chu as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider outputting vehicle registration information corresponding to the detected license plate number in order to extract further information associated with the license plate number. 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664